Title: To George Washington from Major General William Heath, 31 May 1780
From: Heath, William
To: Washington, George



Dear General
Roxbury [Mass.] May 31st 1780

Since I had the honor of writing you on the 28th Instant, I have been endeavouring to obtain intelligence of the situation of the Enemy at Hallifax &c. I learn that their Naval force not long since consisted of One Ship of 74 Guns, one of 20, one Sloop of war, and two or three Privateers.
General McLane a vigilant Officer commands the Land Forces, which are said to Consist of Six Regiments each about 500 strong, four of which are at Hallifax, the other Two at differant posts in the Province, the Militia of the Town is said to be about Eleven hundred.
From a Gentleman of the strictest Probity and warmest attachment to our cause, and who has made upwards forty voyages from Boston to Hallifax I learn that when he was last there, which was before the commencment of hostilities, the enemy had a Strong work on Georges Island, at the entrance of the harbour, about half a mile from the center of the Town, A Battery opposite Georges Island on the west side about half a mile from the center of the Town, and about the Same distance from Georges Island, A Battery on the east side about two miles below or without Georges Island, A Battery also at the Town, The ship yard and Arsenal about a mile above the Town where there is another Battery,

the Bason begins Just above the Shipyard and extends up about Six miles northerly, from east to west between three and four miles, above the Navy yard was a Block house at a place called the Narrows⟨—⟩ The Citadel is on a high Hill back of the Town at the distance of a quarter of a mile and Commands both the Town and harbour, The Bason is very Spacious capable perhaps to contain the whole Navy of England.
I have Just called at the Honble Mr Bowdoins, he has procured a Chart of the harbour of Hallifax, has made several enquiries of the Gentleman I mentioned in my last, who I beleive without the least Suspicion answered every of them, Mr Bowdoin is now makeing some minutes explanatory of the Chart and the information he has received from the Gentlemn The Chart and minutes he will forward by to morrows, or the next post to your Excellency, I am looking out for the best pilots beleive shall find a number of very good ones.
By the last accounts from Ponobscot there was appearances of an evacuation, or the removal of a part of the ordnance and Troops to Some other place, the Garrison at Ponobscot at present is by no means Strong, at most not more than 400, Capt. la Touch of his most Christian Majesty’s Frigate the Hermione in his late cruize ran into Ponobscot Bay, where he lay for Some time, made several Signals and took a plan of the works which he has forwarded to the minister at Philadelphia, it is said the appearance of this Frigate in the Bay has caused a great consternation and alarm, I have Just established a correspondance with General Wadsworth who Commands the Troops in the Eastern parts of this State, and with Colonel Allan at Machias, have requested every peice of Intelligence they may be able to Obtain either from Hallifax or Ponobscot.
The last night I received most alarming accounts from West point, of the Scantiness of Provisions and rum at that Post, a Quantity of the latter is on the road to Springfield, Since I have been here I have been endeavouring to promote the recruiting service all in my power, but the Court Unfortunately stoping the Towns Bounties in the Settlement with the Soldiers has almost totally prevented inlistments The New Assembly convened this day, I apprehend they will go any lengths that are recommended, to complete their Quota even by drafts if they cannot be otherwise obtained, I wish to know your Excellencys pleasure, whether I shall urge it, and how far.
The Issuing Commissary here informs me that there is upwards of 900 Quintals of dry cod fish in the Stores, a Considerable part of which will be in danger of spoiling in the course of the Summer, if it is not Issued, what pity it is that the Army in their present straits cannot be releived by it.
A report prevails to day that the Trumbull Frigate, and a French ship,

have retaken the Iris formerly the Hancock Frigate, off Sandy hook, hope it will be Confirmed. I have the honor to be with the greatest respect your Excellencys most Obedient Servant

W. Heath

